

116 S1688 IS: To amend the Public Health Service Act to provide for the full disclosure of billing and service information to patients.
U.S. Senate
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1688IN THE SENATE OF THE UNITED STATESMay 23 (legislative day, May 22), 2019Mr. Enzi (for himself and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health  Service Act to provide for the full disclosure of billing and service
 information to patients.1.Patient disclosuresPart P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the following:399V–7.Patient disclosures(a)In generalThe Secretary shall require—(1)health care facilities and practitioners to provide to patients a list of services rendered during the visit to such facility or practitioner upon discharge; and(2)health care facilities and practitioners to send all bills to the patient within 30 business days.(b)Payment after billingNo patient may be required to pay a bill for health care services any earlier than 30 business days after receipt of a bill for such services.(c)Effect of violation(1)Notification and refund requirementsIf a facility or practitioner bills a patient after the 30-business-day period described in subsection (a)(2), such facility or practitioner shall—(A)report such bill to the Secretary; and(B)refund the patient for the full amount paid in response to such bill with interest, at a rate determined by the Secretary.(2)Civil monetary penalties(A)In generalThe Secretary may impose civil monetary penalties of up to $10,000 a day on any facility or practitioner that submits more than 10 bills outside of the period described in subsection (a)(2), beginning on the date on which such facility or practitioner sends the tenth such bill.(B)ProcedureThe provisions of section 1128A of the Social Security Act, other than subsections (a) and (b) and the first sentence of subsection (c)(1) of such section, shall apply to civil money penalties under this subsection in the same manner as such provisions apply to a penalty or proceeding under section 1128A of the Social Security Act..